NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

MARIO MACELLARI,               :
                               :    CIV. NO. 19-20668 (RMB-KMW)
                 Plaintiff     :
                               :
     v.                        :         OPINION
                               :
YVONNE MAHER,                  :
                               :
                 Defendant     :

BUMB, DISTRICT JUDGE

     Plaintiff Mario Macellari, a pretrial detainee confined in

Atlantic County Justice Facility, filed this civil rights action

on November 25, 2019. (Compl., ECF No. 1.) Plaintiff submitted an

application to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915. (IFP App., ECF No. 1-1). 28 U.S.C. § 1915(a) provides, in

relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.

Plaintiff’s prisoner trust account statement was not certified by

a prison official, as required by statute.

     The    Court   will   administratively        terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,   he   must   pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, the Court would dismiss the

complaint upon screening.




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

            Except as otherwise directed by the Court, the
            Clerk shall not be required to enter any suit,
            file any paper, issue any process or render
            any other service for which a fee is
            prescribed by statute or by the Judicial
            Conference of the United States, nor shall the
            Marshal be required to serve the same or
            perform any service, unless the fee therefor
            is paid in advance. The Clerk shall receive
            any such papers in accordance with L.Civ.R.
            5.1(f).


                                       2
I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the
                                 4
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff has filed suit against Yvonne Maher, his public

defender in a state criminal action in Atlantic County, New Jersey.

Plaintiff asserts jurisdiction under 42 U.S.C. § 1983. Plaintiff

alleges Maher has not provided him with competent representation

and is working with the prosecutor to obtain his conviction. For

relief, he seeks to have his public defender fired and for an award

of one dollar.

      B.   Due Process Claim

      Plaintiff,   as   a   pretrial       detainee,   brings   a   Fourteenth

Amendment due process claim under 42 U.S.C. § 1983, which provides,

in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or
                                       5
laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     “‘[A] public defender does not act under color of state law

when performing a lawyer's traditional functions as counsel to a

defendant in a criminal proceeding.’” Gause v. Haile, 559 F. App’x.

196, 198 (3d Cir. 2014) (quoting Polk Cnty. v. Dodson, 454 U.S.

312, 325 (1981)). Thus, even if Plaintiff is ultimately permitted

to proceed in forma pauperis, the Court would dismiss this action

with prejudice for failure to state a claim under § 1983, and

Plaintiff would remain responsible for paying the $350.00 filing

fee in installments. If Plaintiff wishes to remove his public

defender from his state court criminal proceeding, he must make

such request to the state court.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: March 4, 2020
                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                   6
